Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “for recovering, separating and purifying oil mist in a minimum quantity lubricant (MQL) grinding process” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the conical filter mesh" in line 3.  
Claims 5-6 recites the limitation "the filter paper" in line 3 and 2, respectively.  
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 205308019 (hereinafter CN ‘019) in view of CN 1773196 (hereinafter CN ‘196) and CN 207668987 (hereinafter CN ‘987).
As regarding claim 1, CN ‘019 discloses the claimed invention for a device for recovering, separating and purifying oil mist in a minimum quantity lubricant (MQL) grinding process, comprising: an air separating mechanism (3), which is used for separating oil mist and particles in air and comprises a pipeline (7) and a fan (2) fixedly connected with one end of the pipeline, wherein the fan is used for forming negative pressure in the pipeline.
CN ‘019 does not disclose at least one conical filter mesh mechanism is arranged in the pipeline, a tip of the conical filter mesh mechanism faces one side of an air inlet direction of the pipeline, and the conical filter mesh mechanism is used for separating the oil mist and the particles in air.  CN ‘196 teaches at least one conical filter mesh mechanism (130 of fig. 1) is arranged in the pipeline, a tip of the conical filter mesh mechanism faces one side of an air inlet direction of the pipeline, and the conical filter mesh mechanism is used for separating the oil mist and the particles in air.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide at least one conical filter mesh mechanism is arranged in the pipeline, a tip of the conical filter mesh mechanism faces one side of an air inlet direction of the pipeline, and the conical filter mesh mechanism is used for separating the oil mist and the particles in air as taught by CN ‘196 in order to enhance device performance.
CN ‘019 as modified does not disclose a filtering and recovering mechanism, which is connected with the pipeline and used for filtering and recovering the oil mist separated by the air separating mechanism, and comprises a tank body, a filtering mechanism and a recovering mechanism, wherein the tank body is connected with the pipeline by a connecting part, the filtering mechanism is used for filtering the separated oil mist and is connected with the recovering mechanism, and the recovering mechanism is used for recovering the oil liquid filtered by the filtering mechanism.  CN ‘987 teaches a filtering and recovering mechanism, which is connected with the pipeline and used for filtering and recovering the oil mist separated by the air separating mechanism, and comprises a tank body (13), a filtering mechanism (14) and a recovering mechanism (17), wherein the tank body is connected with the pipeline by a connecting part (11), the filtering mechanism is used for filtering the separated oil mist and is connected with the recovering mechanism, and the recovering mechanism is used for recovering the oil liquid filtered by the filtering mechanism ([0016]-[0017]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a filtering and recovering mechanism, which is connected with the pipeline and used for filtering and recovering the oil mist separated by the air separating mechanism, and comprises a tank body, a filtering mechanism and a recovering mechanism, wherein the tank body is connected with the pipeline by a connecting part, the filtering mechanism is used for filtering the separated oil mist and is connected with the recovering mechanism, and the recovering mechanism is used for recovering the oil liquid filtered by the filtering mechanism as taught by CN ‘987 in order to enhance device performance.
As regarding claim 2, CN ‘019 as modified discloses all of limitations as set forth above.  CN ‘019 as modified discloses the claimed invention for wherein the pipeline is an L-shaped pipeline and comprises a horizontal part and a vertical part (fig. 1; no number); the horizontal part is connected with the filtering and recovering mechanism (CN ‘987 – 14 and 17 of fig. 1) through a connecting part (fig. 1); and an end part of the vertical part is connected with the fan.
As regarding claim 3, CN ‘019 as modified discloses all of limitations as set forth above.  CN ‘019 as modified discloses the claimed invention except for wherein the conical filter mesh mechanism comprises a mounting ring; the conical filter mesh is fixed on the mounting ring; a plurality of mounting grooves are formed in the mounting ring; and the mounting ring is fixedly connected by clamping the mounting grooves and clamping blocks arranged on an inner surface of the pipeline. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the conical filter mesh mechanism comprises a mounting ring; the conical filter mesh is fixed on the mounting ring; a plurality of mounting grooves are formed in the mounting ring; and the mounting ring is fixedly connected by clamping the mounting grooves and clamping blocks arranged on an inner surface of the pipeline in order to enhance device performance, since it was known in the art as shown in (ES 2282650; about 28, 70, 71 of fig. 4).
As regarding claim 4, CN ‘019 as modified discloses all of limitations as set forth above.  CN ‘019 as modified discloses the claimed invention except for wherein the pipeline is connected with a pressure detection device for detecting air pressure in the pipeline.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the pipeline is connected with a pressure detection device for detecting air pressure in the pipeline in order to enhance device performance, since it was known in the art as shown in De Luca et al (US 20160251987; abstract).
As regarding claim 5, CN ‘019 as modified discloses all of limitations as set forth above.  CN ‘019 as modified discloses the claimed invention except for wherein the filtering mechanism comprises an electromagnetic plate, filter paper and an oil box; the electromagnetic plate is arranged in the connecting part for absorbing metal grinding particles; the filter paper is arranged in the tank body for filtering the oil mist passing through the electromagnetic plate; the oil box is used for collecting the oil liquid filtered by the filter paper; the oil box is connected with the recovering mechanism; and the oil liquid is recovered by the recovering mechanism for reutilization.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the filtering mechanism comprises an electromagnetic plate, filter paper and an oil box; the electromagnetic plate is arranged in the connecting part for absorbing metal grinding particles; the filter paper is arranged in the tank body for filtering the oil mist passing through the electromagnetic plate; the oil box is used for collecting the oil liquid filtered by the filter paper; the oil box is connected with the recovering mechanism; and the oil liquid is recovered by the recovering mechanism for reutilization in order to enhance device performance, since it was known in the art as shown in Costello et al (US 5190018; abstract).  
As regarding claim 6, CN ‘019 as modified discloses all of limitations as set forth above.  CN ‘019 as modified discloses the claimed invention except for wherein one end of the filter paper is wound on a filter paper cylinder rotationally connected with a tank wall of the tank body; the filter paper cylinder is used for winding an unused part of the filter paper; the other end of the filter paper is connected with a filter paper storage device; and the filter paper storage device is used for storing a used part of the filter paper.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein one end of the filter paper is wound on a filter paper cylinder rotationally connected with a tank wall of the tank body; the filter paper cylinder is used for winding an unused part of the filter paper; the other end of the filter paper is connected with a filter paper storage device; and the filter paper storage device is used for storing a used part of the filter paper in order to enhance device performance, since it was known in the art as shown in Sheehan et al (US 7186290; hereinafter Sheehan; figs. 2-3; filter 40 and storage device 24b and 28b).  
As regarding claim 7, CN ‘019 as modified discloses all of limitations as set forth above.  CN ‘019 as modified discloses the claimed invention for wherein a carrying idler (Sheehan – fig.3; no number) is also arranged in the tank body and is used for tensioning a filter paper part between the filter paper cylinder and the filter paper storage device.
As regarding claim 8, CN ‘019 as modified discloses all of limitations as set forth above.  CN ‘019 as modified discloses the claimed invention for wherein an upper part of the oil box is connected with a mesh rack (Sheehan – a portion of 28b near 40 of fig. 3); and the mesh rack is used for supporting the filter paper part above the oil box.
As regarding claim 9, CN ‘019 as modified discloses all of limitations as set forth above.  CN ‘019 as modified discloses the claimed invention for wherein the filter paper storage device comprises a storage cylinder; the storage cylinder is connected with a driving mechanism; the driving mechanism is used for driving the rotation of the storage cylinder; a rolling cylinder is arranged in the storage cylinder; the end part of one side of the rolling cylinder is rotationally connected with the end part of the same side of the storage cylinder; an axis of the rolling cylinder is not in the same straight line with the axis of the storage cylinder; a paper inlet parallel to the axis of the storage cylinder is arranged on a cylinder wall of the storage cylinder; the paper inlet is located at a position where a distance between cylindrical surfaces of an inner cylinder surface of the storage cylinder and an outer cylinder surface of the rolling cylinder is minimum; a notch is formed in the cylinder wall of the rolling cylinder; the end part of the filter paper can extend into the rolling cylinder through the paper inlet and the notch; and the minimum distance between the cylindrical surfaces of the inner cylinder surface of the storage cylinder and the outer cylinder surface of the rolling cylinder meets a requirement that the inner cylinder surface of the storage cylinder can compress the filter paper together with the outer cylinder surface of the rolling cylinder (Sheehan – fig. 3; no number).
As regarding claim 10, CN ‘019 as modified discloses all of limitations as set forth above.  CN ‘019 as modified discloses the claimed invention for wherein the recovering mechanism comprises an oil cup (CN ‘987 – the end portion of return oil outlet 17 could considered as the cup) fixed outside the tank body; the oil cup is connected with one end of an oil pipe; and the other end of the oil pipe extends into the tank body and is connected with the oil box.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773